 Case 1:20-cv-12687-TLL-RSW ECF No. 5, PageID.33 Filed 01/07/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

SEAN F. MESCALL,

        Petitioner,                                    Case No. 20-12687
                                                       Honorable Thomas L. Ludington
v.

JONATHAN HEMINGWAY,

      Respondent.
______________________________________/

     OPINION AND ORDER SUMMARILY DISMISSING PETITION FOR A WRIT OF
     HABEAS CORPUS BROUGHT PURSUANT TO 28 U.S.C. § 2241 AND GRANTING
                   LEAVE TO APPEAL IN FORMA PAUPERIS

        Sean F. Mescall, (“Petitioner”), confined at the Federal Correctional Institution in Milan,

Michigan (“FCI-Milan”) seeks the issuance of a writ of habeas corpus pursuant to 28 U.S.C. §

2241. In his pro se application, Petitioner challenges several conditions of confinement at FCI-

Milan. Petitioner also seeks to be released to home confinement. For the reasons that follow, the

Petition for a Writ of Habeus Corpus will be dismissed with prejudice.

                                                  I.

        Petitioner is serving a fourteen-year sentence for securities fraud, 15 U.S.C. §§ 78j(b), 78ff,

17 C.F.R. § 240.10b–5 (2014); wire fraud, 18 U.S.C. § 1343; and money laundering, 18 U.S.C. §

1956(a)(1)(B)(i). See United States v. Mescall, 624 F. App’x 103 (4th Cir. 2015).

        On September 25, 2020, Petitioner filed a habeas petition, claiming that prison officials

have denied him the right of access to the courts, access to the law library, have interfered with his

legal mail, and have denied him grievance forms. Petitioner also seeks release to home

confinement. ECF No. 1.
 Case 1:20-cv-12687-TLL-RSW ECF No. 5, PageID.34 Filed 01/07/21 Page 2 of 5




                                                  II.

        “A petition for a writ of habeas corpus must set forth facts that give rise to a cause of action

under federal law or it may summarily be dismissed.” Perez v. Hemingway, 157 F. Supp. 2d 790,

796 (E.D. Mich. 2001). “Federal courts are also authorized to dismiss any habeas petition that

appears legally insufficient on its face.” Id. (citing McFarland v. Scott, 512 U.S. 849, 856 (1994)).

The Sixth Circuit, in fact, long ago indicated that it “disapprove[s] the practice of issuing a show

cause order [to the respondent] until after the District Court first has made a careful examination

of the petition.” Allen v. Perini, 424 F.2d 134, 140 (6th Cir. 1970). A district court therefore has

the duty to screen out any habeas corpus petition which lacks merit on its face. Id. at 141. “No

return [to a petition] is necessary when the petition is frivolous, or obviously lacks merit, or where

. . . the necessary facts can be determined from the petition itself without need for consideration of

a return.” Id.

        Where a prisoner challenges “the very fact or duration of his physical imprisonment, and

the relief that he seeks is a determination that he is entitled to immediate release or a speedier

release from that imprisonment, his sole federal remedy is a petition for a writ of habeas corpus.”

Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). However, “habeas corpus is not available to

prisoners who are complaining only of mistreatment during their legal incarceration.” See Lutz v.

Hemingway, 476 F. Supp. 2d 715, 718 (E.D. Mich. 2007). Claims which challenge the conditions

of confinement should instead be brought in federal court as a civil action pursuant to Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). Lutz, 746 F. Supp.

2d at 718.

        Petitioner’s claim that he is being denied access to the courts is a challenge to the conditions

of confinement which cannot be brought as a habeas action. See Allen v. Lamanna, 13 F. App’x



                                                  -2-
 Case 1:20-cv-12687-TLL-RSW ECF No. 5, PageID.35 Filed 01/07/21 Page 3 of 5




308, 311 (6th Cir. 2001). Petitioner’s related claim that he is being denied meaningful access to a

law library should not be brought as a habeas action but should instead be brought as a civil rights

complaint because it involves a challenge to his conditions of confinement. See Williams-Bey v.

Buss, 270 F. App’x 437, 438 (7th Cir. 2008). Similarly, Petitioner’s claim “that prison officials

have interfered or are interfering with his mail is a civil rights claim that is not cognizable on

habeas review.” Lutz, 476 F. Supp. 2d at 718 (citing Thomas v. Keohane, 876 F.2d 895 (6th Cir.

1989)). Finally, Petitioner’s claim that prison officials are denying him grievance forms is likewise

a challenge to the conditions of confinement that cannot be maintained in a habeas action. Credico

v. BOP FDC Warden of Philadelphia, 592 F. App’x 55, 57 (3d Cir. 2014).

        This Court will not convert Petitioner’s habeas petition into a civil action brought pursuant

to Bivens. The Prisoner Litigation Reform Act of 1995 (PLRA) states that “if a prisoner brings a

civil action or files an appeal in forma pauperis, the prisoner shall be required to pay the full

amount of a filing fee.” 28 U.S.C. § 1915(b)(1); see also In Re Prison Litigation Reform Act, 105

F.3d 1131, 1138 (6th Cir. 1997). Under the PLRA, “[w]hen an inmate seeks pauper status, the only

issue is whether the inmate pays the entire [$350.00] fee at the initiation of the proceeding or over

a period of time under an installment plan.” McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199, 203 (2007). If a prisoner wishes

to file a civil action and seek pauper status, the prisoner must file an affidavit of indigency as well

as a “certified copy of [his] prison account statement showing the activity in the inmate’s prison

account for the previous six months.” McGore, 114 F.3d at 605. In addition, the PLRA requires

that district courts screen all civil cases brought by prisoners. Id. at 608. If a complaint fails to pass

muster under 28 U.S.C. §1915(e)(2) or § 1915A, the “district court should sua sponte dismiss the

complaint.” Id. at 612. Under 28 U.S.C. § 1915(e)(2)(B) and § 1915(e)(2)(A), “a district court



                                                   -3-
 Case 1:20-cv-12687-TLL-RSW ECF No. 5, PageID.36 Filed 01/07/21 Page 4 of 5




must sua sponte dismiss an in forma pauperis complaint before service on the defendant if satisfied

that the action is frivolous or malicious, that it fails to state a claim upon which relief may be

granted, or that it seeks monetary relief from a defendant or defendants who is/are immune from

such relief.” McLittle v. O’Brien, 974 F. Supp. 635, 636 (E.D. Mich. 1997).

       Finally, a federal district court may dismiss an incarcerated plaintiff’s civil case if, on three

or more previous occasions, a federal court dismissed the incarcerated plaintiff’s action because it

was frivolous or malicious or failed to state a claim for which relief may be granted. 28 U.S.C. §

1915(g) (1996); see also Thaddeus-X v. Blatter, 175 F.3d 378, 400 (6th Cir. 1999).

       Because of the vastly different procedural requirements for habeas petitions and other civil

actions brought by prisoners, a court confronted with a habeas petition that is properly brought

under 42 U.S.C. § 1983 or Bivens should dismiss the petition, rather than “converting” the petition

to a civil action. See Martin v. Overton, 391 F.3d 710, 713 (6th Cir. 2004) (holding that district

court should have dismissed petitioner’s § 2241 petition without prejudice to allow him to raise

civil rights claims properly under § 1983). Accordingly, the Petition will be dismissed with

prejudice.

       Petitioner also requests transfer to home confinement. Under 18 U.S.C. § 3621(b), “[t]he

BOP, not the court, is responsible for designating the place of a prisoner’s imprisonment.” United

States v. Townsend, 631 F. App’x 373, 378 (6th Cir. 2015). Petitioner “enjoys no statutory or

constitutionally protected right, or entitlement, to transfer to . . . home confinement.” Heard v.

Quintana, 184 F. Supp. 3d 515, 521 (E.D. Ky. 2016). Accordingly, Petitioner is not entitled to

habeas relief on this claim. Id.




                                                 -4-
 Case 1:20-cv-12687-TLL-RSW ECF No. 5, PageID.37 Filed 01/07/21 Page 5 of 5




                                                         III.

       Accordingly, it is ORDERED that the Petition for a Writ of Habeas Corpus, ECF No. 1,

is DISMISSED WITH PREJUDICE.

       It is further ORDERED that Petitioner is GRANTED leave to appeal in forma pauperis.

A certificate of appealability is not needed to appeal the denial of a habeas petition filed under §

2241. Witham v. United States, 355 F.3d 501, 504 (6th Cir. 2004). And an appeal could be taken

in good faith. See Foster v. Ludwick, 208 F. Supp. 2d 750, 765 (E.D. Mich. 2002).



       Dated: January 7, 2021                                                s/Thomas L. Ludington
                                                                             THOMAS L. LUDINGTON
                                                                             United States District Judge




                                                PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon Sean F. Mescall #25255-058, MILAN FEDERAL
                        CORRECTIONAL INSTITUTION, Inmate Mail/Parcels, P.O. BOX
                        1000, MILAN, MI 48160 by first class U.S. mail on January 7, 2021.

                                                         s/Kelly Winslow
                                                         KELLY WINSLOW, Case Manager




                                                          -5-
